REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is an Examiner’s statement of reason for allowance. 

Regarding the claimed terms, the Examiner notes that a “general term must be understood in the context in which the inventor presents it.” In re Glaug 283 F.3d 1335, 1340, 62 USPQ2d 1151, 1154 (Fed. Cir. 2002).  Therefore the Examiner must interpret the claimed terms as found on pages 1-37 of the specification.  Clearly almost all the general terms in the claims may have multiple meanings.  So where a claim term “is susceptible to various meanings, . . . the inventor’s lexicography must prevail . . . .” Id.  Using these definitions for the claims, the claimed invention was not reasonably found in the prior art.

4.	The closest prior art Wisbey, Ben et al. (U.S. PG PUB 2016/0022200) which discloses a system for determining an activity score of a user based on the monitored movement of the user, detect a fatigue level of the user based on signals generated by the heart rate sensor. However, Wisbey  singularly or in combination fails to disclose the recited feature:
As per claim 1 “generating, from the performance dataset, an analysis of the user performing the activity based upon a comparison to a reference profile associated with a goal of the user; generating a recommended action based upon the analysis and executing the recommended action through an exercise feedback system in communication with the garment; and promoting engagement between the user and the exercise feedback system based upon the analysis and in coordination with executing the recommended action, wherein promoting engagement comprises returning, for communication to the user, an output indicating performance of the user relative to performance of a competitor”.
As per claim 13 “extracting a performance dataset upon processing the set of signals, the performance dataset characterizing form and exertion features across a set of muscles of the user in association with performance of the activity; generating, from the performance dataset, an analysis of the user performing the activity based upon a comparison to a reference profile associated with a goal of the user; generating a recommended action based upon the analysis and executing the recommended action through an exercise feedback system in communication with the garment; and promoting engagement between the user and the exercise feedback system based upon the analysis and in coordination with executing the recommended action”.

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PIERRE E ELISCA whose telephone number is (571) 272-6706.  The Examiner can normally be reached on Monday -Thursday; 6:30AM- 7:30PM.  Hoteler.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Hu Kang can be reached on 571 270 1344.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PIERRE E ELISCA/Primary Examiner, Art Unit 3715